PER CURIAM.
This is a petition for review of the following per curiam opinion of the Fourth District Court of Appeal:
AFFIRMED. See Epifano v. Town of Indian River Shores, 379 So.2d 966.
AFFIRMED.
The cited Epifano decision, which was filed on the same day as the instant per curiam opinion, is a final decision of the district court. We dismiss this petition in accordance with Dodi Publishing Co. v. Editorial America, S. A., 385 So.2d 1369 (Fla.1980).
It is so ordered.
SUNDBERG, C. J., and BOYD, OVER-TON, ENGLAND, ALDERMAN and MCDONALD, JJ., concur.
ADKINS, J., dissents for reasons expressed in Jenkins v. State, 385 So.2d 1356 (Fla.1980).